Ewing, Judge,
delivered the opinion of the court.
The statement as originally filed with the justice described the premises with the requisite certainty, and so that they could be readily identified. The amendment allowed by the commissioner was therefore immaterial.
The lease was properly allowed to go to the jury. There was evidence tending to prove that James McCausland was the agent of the owners of the property in question ; and this paper, the execution of which was proved by the witness Jones, purports to lease it on certain terms therein specified to the plaintiff by the month ; and the lease was to continue as long as the premises remained the property of the then owners. It was competent evidence, and it was for the jury to determine its relative weight, in connection with other facts in the case.
If the witness Jones rented the property from the owners and sold his interest therein to the plaintiff, who was recognized by the owners as their tenant previous to the time de*300fendant entered into it, then the plaintiff was entitled to the possession at the time of such entry; and if the defendant while in possession injured the premises so as to render them untenantable, then the plaintiff was entitled to recover what it would cost to repair the injuries, not however to exceed fifty dollars. This was substantially the instruction given on behalf of the plaintiff, and it correctly declared the law arising upon the facts.
In respect to the acceptance of the lease by the plaintiff, the law was declared in the instructions given, and the court properly refused the others asked by the defendant on that point.
If there was such a lease of the property to the plaintiff as is claimed for him, this gave him the right of possession, and a possessory right is sufficient to maintain trespass. The instructions asked by the defendant asserting a contrary doctrine were, therefore, well refused.
"We think the statement filed with the justice contains all the statute requires. Although in the form of an account, it states the cause of action and nature of the demand, amount of damages claimed, names of the parties, description of the property injured, dates, &c. It - was unnecessary to set forth more in detail the particulars of the transaction. All formality is dispensed with in such statements before justices of the peace. Judgment affirmed.